 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   CHRISTOPHER BUSBY,
                                                              Case No.: 2:19-cv-01422-APG-NJK
12          Plaintiff(s),
                                                                            ORDER
13   v.
14   LORA CODY,
15          Defendant(s).
16         Plaintiff is proceeding in this action pro se, and submitted a complaint in an effort to initiate
17 this case. Docket No. 1. Plaintiff has not, however, submitted the required filing fee or requested
18 authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. In order to proceed with his
19 case, Plaintiff must either pay the filing fee or submit the affidavit required by § 1915 showing an
20 inability to prepay fees and costs or give security for them.
21         Accordingly, IT IS ORDERED:
22         1.      Plaintiff shall either make the necessary arrangements to pay the filing fee,
23                 accompanied by a copy of this order, or file an Application to Proceed in Forma
24                 Pauperis.
25         2.      The Clerk of the Court shall send Plaintiff a blank application form for prisoners.
26
27
28

                                                      1
 1   3.    Plaintiff must comply with this order no later than September 19, 2019. Failure to
 2         comply will result in a recommendation to the District Judge that this case be
 3         dismissed for failure to comply with this order.
 4   IT IS SO ORDERED.
 5   Dated: August 19, 2019
 6                                                      ______________________________
                                                        Nancy J. Koppe
 7                                                      United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
